Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiwata US 2011/0129691.

The structure of the device is substantially identical to that of the claimed structure which may function in the same manner, be labeled in the same manner, or be used in the same manner. MPEP 2112.01. Labels, statements of intended use, or functional language do not structurally distinguish claims over prior art. Therefore it would have been obvious that a device with a similar structure will be able to perform in the same manner.
Regarding claim 2, Ishiwata shows in fig.1-7, a domain wall type magnetic recording element wherein a shape of the first ferromagnetic layer (70) in a plan view from the lamination direction is rectangular. 
Regarding claim 3, Ishiwata shows in fig.1-7, a domain wall type magnetic recording element wherein the first ferromagnetic layer includes a recessed part (13 shows the recess parts) or a protruding part on a side surface.

Regarding claim 5, Ishiwata shows in fig.1-7, a domain wall type magnetic recording element wherein a first side in the first direction of the magnetic recording (10) layer and a second side in the first direction of the first ferromagnetic layer (70) closest to the first side are parallel to each other in a plan view from the lamination direction. 
Regarding claim 6, Ishiwata shows in fig.1-7, a domain wall type magnetic recording element wherein a first portion of the magnetic recording layer (10) which does not overlap the first ferromagnetic layer (70)  in a plan view from the lamination direction includes a thin part having a thickness smaller than a thickness in the lamination direction of the magnetic recording layer (10) at a position at which a width in the second direction is the smallest, and the thin part is at a position at which a width in the second direction of the magnetic recording layer is the largest. 
Regarding claim 7, Ishiwata shows in fig.1-7, a domain wall type magnetic recording element wherein, in the first portion of the magnetic recording layer (10) which does not overlap the first ferromagnetic layer (70) [0048] in a plan view from the lamination direction, a thickness d1 in the lamination direction at a position at which the width in the second direction of the magnetic recording layer (10) is the smallest is larger than a thickness d2 in the lamination direction at a position at which the width in the second direction of the magnetic recording layer is the largest. 

Regarding claim 9, Ishiwata shows in fig.1-7, a domain wall type magnetic recording element wherein axes of easy magnetization of the first ferromagnetic layer (70) and the magnetic recording layer (10) are in an in-plane direction perpendicular to the lamination direction. 
Regarding claim 10, Ishiwata shows in fig.1-7, a domain wall type magnetic recording element wherein the number of recessed parts (13) or protruding parts on the side surface of the magnetic recording layer is 10 or more. 
Regarding claim 11, Ishiwata shows in fig.1-7, a domain wall type magnetic recording element wherein a second ferromagnetic layer (50) reflecting a magnetization state of the magnetic recording layer is provided between the magnetic recording layer (10) and the nonmagnetic layer (60). 
Regarding claim 12, Ishiwata shows in fig.1-7, a magnetic recording array comprising a plurality of domain wall type magnetic (DW) [0051] recording elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813